Order filed January 17, 2020




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00391-CR
                                    ____________

                          SHUNTA BAILEY, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 21st District Court
                          Washington County, Texas
                         Trial Court Cause No. 17839

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 9.

       The clerk of the 21st District Court is directed to deliver to the Clerk of this
court the original of State’s Exhibit 9, on or before January 22, 2020. The Clerk of
this court is directed to receive, maintain, and keep safe the original exhibit; to
deliver them to the justices of this court for their inspection; and, upon completion
of inspection, to return the original of State’s Exhibit 9.



                                              PER CURIAM


Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.